Exhibit G
0001
 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION
 2
 3 In the Matter of:       )
 4                         ) File No. NY-09875-A
 5 RIPPLE                  )
 6
 7 SUBJECT: CB Insights Future of Fintech Ripple
 8              Brad Garlinghouse - YouTube
 9 PAGES:       1 through 23
10
11
12
13
14
15
16              VIDEO TRANSCRIPTION
17
18
19
20
21
22
23
24         Diversified Reporting Services, Inc.
25               (202) 467 9200
0002
 1             PROCEEDINGS
 2 CB Insights Future of Fintech Ripple Brad Garlinghouse -
 3 YouTube
 4        (Music playing.)
 5        JEFF: Hi. Welcome everyone, thanks for
 6 joining us. Hello, Brad.
 7        MR. GARLINGHOUSE: Hi, Jeff. How's it --
 8        JEFF: Good. So, you're the CEO of Ripple. A
 9 lot of people are familiar, some might not be. Ripple,
10 I think, could be described as you've got a blockchain
11 service for banks, and you also own a whole bunch of the
12 stuff called XRP. Can you break it down a little bit
13 about how that works?
14         MR. GARLINGHOUSE: I think that's a good
15 starting summary. You know, at its core, I usually
16 describe, Ripple is an enterprise software company
17 selling solutions to financial institutions, banks,
18 payment providers. Part of that technology is a
19 blockchain-based solution. We use a digital asset
20 called XRP to facilitate liquidity.
21         We have a series of products we sell into that
22 market, and we've been fortunate. I think we focused
23 very clearly on one vertical, payments, and particularly
24 cross-border payments. I think from that focus we have
25 been able to generate a lot of traction. We have over a
0003
                                               1
 1 hundred banks that we're working with around the world,
 2 and we're excited about how it's going.
 3         JEFF: And what about the XRP? Because you
 4 often said it's integral to the plan, banks are going to
 5 use it, Western Union's going to use it, and yet there's
 6 been some reports that this stuff is -- it's the third
 7 most valuable cryptocurrency out there, but is there
 8 really a real world use for it?
 9         MR. GARLINGHOUSE: So, it -- one of the things
10 I will start by saying, I think it's really important to
11 understand the distinction between what Ripple is as a
12 company and XRP is as an open source decentralized
13 technology. And I think a lot of people conflate those.
14 In fact, people have accused us of intentionally
15 conflating them, and then we'll call them and say no,
16 please correct your story to separate. They're like,
17 no, no, no, people don't understand the difference.
18 It's like no, let's be clear, Ripple is different than
19 XRP.
20          We use XRP as -- we build solutions on top of
21 it. The primary product that we use today is called
22 xRapid, and it -- the way banks work today, if you're
23 the Bank of Jeff and I'm the Bank of Brad, if we have a
24 bilateral relationship, and I've prefunded Dollars, and
25 I have let's say Pesos, then we can settle using a
0004
 1 product we have called xCurrent, and that's Fiat to
 2 Fiat.
 3         If we don't have that relationship, either I
 4 have to spend months to set that up, and then I've --
 5 the capital costs of having dormant capital parked
 6 there, I've got the compliance costs of monitoring, is
 7 the Bank of Jeff a legitimate, you know, ongoing trusted
 8 bank. Certainly it is
 9         JEFF: Always.
10          MR. GARLINGHOUSE: Or you can fund real time
11 liquidity, and what that looks like, and we've talked a
12 lot about our results from xRapid, we've tried to be
13 very transparent about its early days. We certainly
14 acknowledge that, you know, we're on kind of mile one of
15 a 26-mile race, but we also think we're really the only
16 people that have start -- passed the starting line.
17 Like we have real production use of our products and
18 receive real savings from the customers that have used
19 xRapid.
20          JEFF: Let's drill down on that a bit. Who
21 exactly is going to use it? So, it seems big banks,
22 like a bank, you know, Chase wants to deal with a bank
23 in London to move Pounds and Dollars around, no need for
24 xRapid. You're talking about the more sort of far-flung
25 places where they might not have a correspondent bank or
0005
 1 they don't hold the local currencies so they're going to
 2 use this stuff instead.
                                                       2
 3        MR. GARLINGHOUSE: Yeah.
 4        JEFF: So, give me a specific example of who
 5 is going to use it.
 6        MR. GARLINGHOUSE: So, one of the things we've
 7 always said is I don't think banks will be the first
 8 customers. We've talked about payment providers, and so
 9 we have run pilots out there with the MoneyGrams,
10 Western Unions, Mercury FX, Qualix, a couple of others,
11 and those are payment providers that have massive
12 treasury operations.
13         You know, using one random example, you have a
14 payment provider that has hundreds of millions of
15 dollars of negative working capital because they've
16 taken their Dollars or their Pesos and they've prefunded
17 it and they prefunded the accounts so they go into
18 Mexico. Once a week, let's say, they'll wire 10 million
19 dollars to Mexico and then debit, debit, debit, debit
20 along the way. Now sometimes they overfund, sometimes
21 they underfund.
22         The ability to have real-time liquidity is
23 transformational. You know, the global pre-funded, what
24 are called nostro vostro relationships, it represents
25 something on the order magnitude of 10 trillion dollars.
0006
 1 If we can make that more efficient and more useful, we
 2 can actually accelerate the engine of commerce kind of
 3 on a global basis.
 4        Ripple, from its earliest days, has talked
 5 about how do we enable an internet of value, and really
 6 how do -- enabling payments to work the way -- move the
 7 way information moves today. And I think that's pretty
 8 dramatic.
 9        So, drilling in, you know, we've seen pilots
10 with I think six different payment providers. I have
11 publicly said we expect this year for at least one bank
12 to use XRP in their payment close, to use xRapid.
13         JEFF: Are you sticking to that, this year
14 will --
15         MR. GARLINGHOUSE: A hundred percent.
16         JEFF: Okay.
17         MR. GARLINGHOUSE: And the reason is, I mean,
18 just to boil that down a little bit, it's faster, it's
19 cheaper, and so a little -- like why wouldn't someone
20 use it? And to your point, I don't think -- JPMorgan
21 Chase, you know, they're one of the largest liquidity
22 providers on the planet. CitiBank's one of the largest
23 liquidity providers on the planet. So, do I think, you
24 know, for a Dollar/Yen, Dollar/Euro, no, no, no, no.
25         But, you know, look you're -- if you go talk
0007
 1 to a lot of banks around the world, they're paying
 2 CitiBank for liquidity. They're paying JPM for
 3 liquidity. If they can then use a product like xRapid
 4 to fund real-time liquidity into let's say the
                                                       3
 5 Philippines, into Brazil, that's a big shift for them in
 6 a very positive way.
 7         JEFF: So, you're talking about a bridge
 8 currency that maybe local market makers will use. Okay,
 9 maybe we buy that. Here's the other thing, though. The
10 price of XRP this year has ranged from 50 cents to four
11 dollars. Isn't the whole purpose of a bridge currency,
12 you need something stable? How do you account for the
13 volatility?
14          MR. GARLINGHOUSE: You know, that is I
15 think -- well, I'll start by saying there's a lot of
16 misinformation in the market, and I think -- as I'm sure
17 we'll talk about it as we're up here, I think in some
18 ways you have these kind of holy wars playing out.
19          One of them is this idea that hey, these
20 things will never solve payment problems at scale
21 because of the volatility. Let's think about that for a
22 minute. So, I can enable an XRP transaction in three
23 seconds, and so I have to take the volatility risk of
24 XRP for three seconds. Or I can use Fiat and use a wire
25 transfer, and I'll say through SWIFT, and that usually
0008
 1 is about three days. Three days is 270,000 seconds, so
 2 it's a hundred -- it's almost 100,000 seconds -- sorry,
 3 a hundred thousand times longer than an XRP transaction.
 4         The way you calculate volatility is volatility
 5 times time. So, if you reduce the time by a dramatic
 6 amount, even if the volatility's a lot higher, you
 7 actually have less volatility risk through an XRP
 8 transaction than you do a Fiat transaction with SWIFT.
 9         Now the other thing I'll point out is, you
10 know, people will say well couldn't xRapid use Bitcoin.
11 And the answer actually is it could. And we've even
12 thought about, you know, architecting the product, there
13 may some circumstances where we would use that because
14 of liquidity.
15          But a Bitcoin transaction today on average
16 takes about 45 minutes in, 45 minutes out, so you're
17 talking about an hour and a half of volatility risk as
18 opposed to three seconds. So, we think XRP is very
19 uniquely positioned to solve that cross-border payments
20 problem.
21          JEFF: Yeah, you make the theoretical case
22 well; however, the CEO of Western Union told one of my
23 Fortune colleagues that they've dabbled in this stuff,
24 and eh, they're not sure, they could take it or leave
25 it, no advantage. What's -- do you have a rebuttal for
0009
 1 that?
 2         MR. GARLINGHOUSE: Yeah. I think it's --
 3 well, my first thought is Western Union's been around a
 4 hundred years and so the way I think about this is
 5 they've been around a hundred years, they have spent a
 6 hundred years optimizing their treasury operations. In
                                                       4
 7 six months we launched a product and made it as
 8 efficient as what they have optimized for a hundred
 9 years.
10           So, on one hand I would say yeah, I -- Western
11 Union is -- has spent a lot of money to optimize their
12 treasury. I think if -- on V1, and actually kind of V.9
13 because they were using a beta pilot on this, for us to
14 match what they have, you know, optimized and they spend
15 a lot of money on is a pretty good start.
16           Now the second thing I would say is to some
17 degree it depends how you calculate these things.
18 Western Union is still -- they have negative working
19 capital. They're still prefunding and holding that
20 dormant capital. So, when they talk about that
21 comparison, they're talking about FX, and it -- I look
22 at it and say whoa, whoa, wait a minute, there's a cost
23 of capital you have to include there as well.
24           And so -- and I think Western Union, the CEO
25 said look, we don't see a cost savings, there's a lot of
0010
 1 speed savings. And, you know, that still is an
 2 improvement, and I think over time you're going to see
 3 if it's a better product at a better price, I'm excited
 4 about the future.
 5          JEFF: Okay, so wait and see. Let's turn to
 6 XRP. You make the distinction between Ripple and XRP,
 7 but the reality is Ripple owns a big mass of it, they
 8 own I think more than 50 percent of it, and they're
 9 releasing some in escrow every month. What's going on
10 with that, are you -- you know, the sales, are you
11 changing your strategy there at all or --
12           MR. GARLINGHOUSE: No. You know, we've been
13 very transparent. We are -- as you described, we are an
14 owner of a lot of XRP, and in some ways not dissimilar
15 than the early, you know, crowd sale of the Ethereum
16 token. 70 percent of the tokens were held by the
17 founders. Ripple the company was granted a whole bunch
18 of XRP tokens. We sell some, we use some as incentives
19 in the marketplace to, you know, get customers engaged
20 and even market makers to make very tight spreads.
21           There's a fly wheel and network effects, and
22 once you get that moving, there's, you know, very --
23 some significant efficiencies that can be driven.
24           JEFF: You brought up Ethereum, and I think
25 the crypto world last week took a lot of notice of a
0011
 1 speech by a senior SEC official who basically said
 2 Ethereum and Bitcoin are not securities, you know,
 3 they're -- he focused a lot on decentralization. That's
 4 apparently the key thing that, you know, no one's
 5 controlling it, so no central action, no third party.
 6          Now I want to read you -- he didn't bring up
 7 Ripple, but I want to read you something. This is what
 8 he said, "There will continue to be systems that rely on
                                                      5
 9 central actors whose efforts are a key to the success of
10 the enterprise." Doesn't that sound a lot like Ripple
11 and XRP?
12          MR. GARLINGHOUSE: I think it sounds a lot
13 like the ICO market. I think, you know, these ICOs are
14 issuing tokens, they haven't even released any code,
15 there's no working code and, you know, there's no open
16 source community developing that code. And so, they're
17 releasing tokens and those are effectively, what I think
18 the SEC is saying, and they've really said for a year
19 now, they're just getting a little more aggressive about
20 it, they're saying these are securities.
21          I think it's really clear that XRP is not a
22 security, and I'll give you three key arguments here.
23 One is if Ripple the company shut down tomorrow, the XRP
24 Ledger would continue to operate. It's open source
25 centralized technology that exists independent of
0012
 1 Ripple.
 2         The second is if you buy XRP -- like the
 3 people buying XRP, they don't think they're buying
 4 shares of Ripple. Like there's a company called Ripple,
 5 we are a private company, we have investors, people have
 6 bought shares of Ripple the company. But, you know,
 7 buying XRP doesn't give you ownership of Ripple, it
 8 doesn't give you access to dividends or profits that may
 9 come from Ripple.
10          JEFF: But doesn't your treasury management,
11 because Ripple does have this hold of XRP, won't that
12 sort of inform the success of XRP in the long run?
13          MR. GARLINGHOUSE: No. I think -- I mean, I
14 don't think that our ownership of XRP gives us control.
15 I mean, it is an open source decentralized technology.
16 Just because we own a lot of an asset -- it's a
17 little -- Saudi Arabia owns a lot of oil. That gives --
18 you know, that doesn't give them control of oil. So, I
19 think there's a whole lot of examples where XRP behaves
20 and acts a lot more like a currency like a commodity.
21          The third point -- you know, if -- the first
22 one is it exists independently. The second one is
23 it's -- the ownership point. And the third one really,
24 back to utility, you know, XRP is solving a problem.
25 You know, securities don't -- there's no utility in a
0013
 1 security. So, you know, look I think the SEC, I look
 2 forward to, you know, them clarifying some of these
 3 things. I thought them announcing that Ether was not a
 4 security was actually a positive thing for the industry
 5 for sure, and I look forward to, you know, their further
 6 decision making.
 7         JEFF: Yeah. And yet, though, the exchanges
 8 have still been skittish about -- you know, the
 9 mainstream exchanges like Coinbase are adding new
10 currency slowly, but we're still waiting for them to add
                                                      6
11 XRP. Do you think we'll get a green light from the SEC
12 this year that kind of gives them the cover or the
13 safety to go and add?
14         MR. GARLINGHOUSE: Well, you know, look I
15 don't -- I can't speak for what Coinbase decides to --
16 or decides not to do. I think, you know, two days
17 before the Hinman speech Coinbase announced they were
18 going to list Ethereum Classic. So, you know, I think
19 they're moving forward with those things.
20         I mean, ultimately I think all of the
21 exchanges around the world are making decisions that are
22 best for them. You know, there's economic interest in
23 that if there is both institutional trading and fund
24 flows as we solve problems from Dollar to -- you know,
25 Coinbase is largely dollar denominated. You know, as we
0014
 1 solve problems at scale for institutions, I think it's
 2 in Coinbase's interest to, you know, participate in
 3 that.
 4        But ultimately, look Coinbase will decide what
 5 they want to decide. XRP is listed and has liquidity at
 6 I think around 75 exchanges around the world that has
 7 expanded a lot as we have brought volume and as we have
 8 brought, you know, these institutional flows.
 9        We are not -- and to be very clear, we are not
10 focused -- I've said this a bunch. The consumer
11 speculator is not our target market. Our target market
12 are financial institutions that we can solve a big
13 problem measured in the trillions of dollars using these
14 technologies.
15         JEFF: Huh. I'm going to ask you to make a
16 prediction. You said xRapid and XRP are going to be
17 used by banks by the end of the year. How long until we
18 see XRP listed by a major U.S. exchange, end of year,
19 next year?
20         MR. GARLINGHOUSE: (Laughing.) I don't know.
21 You know, I'll go back to those are their own decisions.
22 You know, I mean, I'll digress on that point. You know,
23 I do think -- I've been out in Silicon Valley for about
24 20 plus years, and one of the things I've loved about
25 Silicon Valley is you have a lot of people collaborating
0015
 1 and building new platforms, new technologies, and all
 2 boats rise.
 3        You know, the crypto markets have been
 4 different. I say this from me it has been different
 5 because I think you have these ideologies where
 6 pragmatism isn't ruling the day sometimes, and I think
 7 it's because the nature is people own economic value.
 8 And so, I described earlier, I think you really -- you
 9 have these holy wars. I mean, you hear people spreading
10 stuff that is absolutely not true, and sometimes known
11 to not be true, but yet they're spreading it because
12 they're -- you know, it's in their economic interest.
                                                       7
13         JEFF: Yeah.
14         MR. GARLINGHOUSE: So, ideology in even the
15 U.S. exchanges, I think sometimes we'll -- why -- it's
16 interesting. I think sometimes it's driven more by
17 ideology than anything else.
18         JEFF: I want to ask you about that. What's
19 up with the haters? Because if you've seen the Twitter
20 feeds out there, you'll see some wonderful stuff.
21         MR. GARLINGHOUSE: What? I've never noticed.
22         JEFF: Yeah.
23         MR. GARLINGHOUSE: What are you talking about?
24         JEFF: No idea. No, but honestly, I was
25 actually asking someone else about this, and they
0016
 1 paused at that, because you guys are kind of a hybrid.
 2 You're sort of a corporate blockchain thing, but you're
 3 also a currency, so you don't have your own tribe, you
 4 know?
 5        MR. GARLINGHOUSE: (Laughing.)
 6        JEFF: And so that kind of puts you in the
 7 crosshairs to everyone. What's your theory, what's up
 8 with the hate?
 9        MR. GARLINGHOUSE: Well look, I think the
10 crypto markets and the origins of this industry are born
11 of a group of people who frankly were very much on the
12 far edges of libertarianism of we don't trust the
13 government, and we want to avoid the government, we want
14 to circumvent the government, and even some would say
15 let's take down the government. You know, one step
16 closer they would say the banks are the man, we hate the
17 man, let's bring down the man.
18         You know, Ripple took a -- at the time, and
19 maybe even today still, a contrarian view. The
20 revenue -- the revolution of blockchain is not happening
21 from outside the system. The government is not going
22 away, and if governments don't go away, all of the
23 regulatory frameworks that apply to financial
24 institutions are not going away. And that means banks
25 are not going away.
0017
 1        And so, our attitude is look, if you want to
 2 enable an internet of value, you have to connect the
 3 repositories of value. The Bitcoin blockchain is a
 4 repository of value order of magnitude 120 billion
 5 dollars. The repository of value of the banks is many,
 6 many, many, many trillions.
 7        So, if you really want to impact society, if
 8 you really want to change the nature of how our global
 9 economic infrastructure works, of course you want to
10 partner with the banks, of course you want to partner
11 with financial institutions. But to your earlier point,
12 I think that has made us unpopular with some that, you
13 know, they pray at the altar of certain cryptos, and
14 they have an ideology and religion about it. I do
                                                     8
15 think -- I use holy wars, people are -- it's a crusade
16 for some.
17         JEFF: Yeah. So, you don't think Bitcoin is
18 going to get rid of the Fed any time soon?
19         MR. GARLINGHOUSE: I don't think Bitcoin's
20 getting rid of the Fed any time soon. Although, can I
21 interject? Also, because I do pay attention sometimes
22 to what the community says. You know, last week I was
23 quoting as saying Brad Garlinghouse is out bashing
24 Bitcoin. Let me be very clear, I own Bitcoin.
25         JEFF: Hang on, hang on. The quote was about
0018
 1 China. You said there was going to --
 2        MR. GARLINGHOUSE: I'm getting -- I was going
 3 to get there.
 4        JEFF: Four pools in China control a lot of
 5 Bitcoin.
 6        MR. GARLINGHOUSE: It's three now.
 7        JEFF: Okay, three, yeah. So, break that down
 8 a bit.
 9        MR. GARLINGHOUSE: Well, if I -- I'll finish
10 my one quick thought here. I own Bitcoin, I'm long
11 Bitcoin, I am bullish on Bitcoin, but we should not --
12 we should acknowledge and not spread misinformation.
13 When we talk about something being centralized or
14 decentralized, control is a key element.
15         There are three miners in China. By the way,
16 you can go to lots of websites to verify what I'm
17 saying. There are three miners in China that control
18 more than 51 percent of the hash rate of the Bitcoin
19 blockchain. That means that an authoritarian state
20 could choose -- or first of all, those three miners
21 could collude. I don't think that's going to happen,
22 it's never happened, but in an authoritarian state, the
23 Chinese government does have something called the Great
24 Firewall of China.
25         We have seen examples where governments at
0019
 1 more authoritarian states have intervened. It is -- and
 2 by the way, if you control more than 51 percent of the
 3 hash rate, you can freeze transactions. You can do all
 4 kinds of stuff. What happens if, you know, in the next
 5 election, you know, a hundred million dollars of Bitcoin
 6 is given to Bernie Sanders, and the Chinese government
 7 says no, not so much.
 8        JEFF: Yeah, I think it's a real worry. Do
 9 you think this actually should be a national security
10 concern for the U.S. Treasury or the trade
11 representative?
12         MR. GARLINGHOUSE: I think the government
13 should pay attention and be knowledgeable. And I --
14 back to the ideology and the religion, there's just --
15 there so much misinformation out there, and it -- you
16 know, people just kind of say -- and it's even
                                                        9
17 interesting, you know, early on the SEC's like well,
18 Bitcoin clearly is a security because it's so
19 decentralized. Well, how decentralized is it? You
20 know, if three miners can control the Bitcoin
21 blockchain, that's just an interesting observation.
22         JEFF: Form of centralization
23         MR. GARLINGHOUSE: Yes.
24         JEFF: Interesting. Provocative.
25         MR. GARLINGHOUSE: But I am long Bitcoin, to
0020
 1 be clear.
 2        JEFF: Okay, yeah.
 3        MR. GARLINGHOUSE: I'm not bashing Bitcoin,
 4 I --
 5        JEFF: How much Bitcoin do you own?
 6        MR. GARLINGHOUSE: Yes, you know, how much
 7 cash do you have in the bank?
 8        JEFF: Fair enough.
 9        (Laughing.)
10         JEFF: Good response. All right, we're
11 running out of time here. I'm a journalist, what do you
12 think?
13         (Laughing.)
14         JEFF: Okay, real quick, Brad, we're supposed
15 to play this game, overrated/underrated.
16         MR. GARLINGHOUSE: All right.
17         JEFF: I've got three ones for you. The SEC.
18         MR. GARLINGHOUSE: Underrated.
19         JEFF: Okay.
20         MR. GARLINGHOUSE: I think the SEC -- I mean,
21 look Ripple has been working with regulators around the
22 world for along time, and I think -- I want the SEC to
23 be clear, I want the SEC to be assertive.
24         I think what's been going on with the ICO
25 market, I mean, you and I probably talked last summer, I
0021
 1 think very early in the community to say look, I think a
 2 lot of these ICOs are fraud. It turns out a lot of
 3 these ICOs are fraud. And I think agencies like the SEC
 4 should absolutely be getting involved.
 5        JEFF: Okay.
 6        MR. GARLINGHOUSE: And so, I said that they're
 7 underrated.
 8        JEFF: Okay.
 9        MR. GARLINGHOUSE: I think they have a role to
10 play here, and I'm glad.
11         JEFF: Second one. Second one,
12 overrated/underrated, EOS.
13         MR. GARLINGHOUSE: Yeah, I -- my honest answer
14 is I don't know. I just don't know. I -- I'm sure many
15 of you are aware, you know, a four billion ICO, like
16 wow.
17         JEFF: Yeah. Okay, final one. The
18 developer -- the Ethereum developer community called
                                                     10
19 ConsenSys in Brooklyn, overrated or underrated?
20         MR. GARLINGHOUSE: Well, some of you are aware
21 Joe Lubin was out here yesterday and said Ripple's way
22 overrated, so I guess I -- look, back to the holy wars,
23 I want them to be successful. I don't compete with
24 them. Like they're working on -- I mean, they have
25 experiments, and I mean experiments going on in lots of
0022
 1 verticals.
 2        JEFF: Are they overrated?
 3        MR. GARLINGHOUSE: No. I'm excited for them.
 4 They're underrated.
 5        JEFF: Okay. Very diplomatic. Okay, it looks
 6 like we're out of time.
 7        MR. GARLINGHOUSE: Well, I mean --
 8        JEFF: Thank you, everyone. Thank you, Brad.
 9        MR. GARLINGHOUSE: Good to see you.
10         (Applause.)
11         ANNOUNCER: Ladies and gentlemen, from --
12         (End of video.)
13                 *****
14
15
16
17
18
19
20
21
22
23
24
25
0023
 1            TRANSCRIBER'S CERTIFICATE
 2
 3 I, Rhonda Markland, hereby certify that the foregoing
 4 transcript consisting of 22 pages is a complete, true
 5 and accurate transcription of all matters contained on
 6 the recorded proceedings, CB Insights Future of Fintech
 7 Ripple Brad Garlinghouse - YouTube, in the matter of
 8 RIPPLE, File Number NY-09875.
 9
10 _________________________
11 Transcriber
12
13
14
15
16
17
18
19
20
                                                    11
21
22
23
24
25




     12
